IN THE SUPREME COURT OF THE STATE OF DELAWARE

NIGEL C. SYKES,                          §
                                         §   No. 420, 2015
      Defendant Below,                   §
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware,
                                         §   in and for New Castle County,
STATE OF DELAWARE,                       §   Cr. ID No. 1012000026
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                          Submitted: August 25, 2015
                           Decided: August 28, 2015

                                      ORDER

      This 28th day of August 2015, it appears to the Court that, on August 10,

2015, the Senior Court Clerk issued a notice to the appellant to show cause why

this appeal should not be dismissed for his failure to file his notice of appeal within

thirty days of the July 8, 2015 docketing of the Superior Court order denying his

second motion for postconviction relief. Because the appellant failed to respond to

the notice to show cause within the required ten-day period, dismissal of this

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice